Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bomleny et al (2014/0075909), in view of Saraiva et al (2018/0168102).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bomleny teaches the claimed invention, except as noted:

1. A mounting device for a cross auger in a crop harvesting header (100), in which the crop harvesting header comprises: 
a flexible main frame including a centre frame section for mounting onto a harvester and a pair of end frame sections extending laterally outwardly from the centre frame section in opposing lateral directions towards respective outer ends defining a width of the header for movement in a forward working direction generally at right angles to the width across ground including crop to be harvested in which the end sections are pivotal relative to the center frame section for following contours of the ground; a crop receiving table carried on the main frame across the width of the header (fig 1); 
a cutter bar across a front of the table carrying a cutter knife operable for cutting the crop as the header is moved forwardly across the ground in the forward working direction for depositing the crop onto the table (draper header is not shown, however, one skilled would recognize its applicability across other type of header, such as a draper harvester header); 
a backboard (rear wall 152) extending upwardly from a rear of the table across the width of the header and including a rear discharge opening (aperture 154) therein for discharging the crop from a central discharge location at the rear of the table (par. 52); 
a first side draper for conveying cut crop along the receiving table from a first end of the header to the central discharge location (as noted above, draper is not shown, but applicable as discussed); 
a second side draper for conveying cut crop along the receiving table from a second end of the header to the central discharge location (as noted above, draper is not shown, but applicable as discussed); 
the cross auger including a cross auger shaft assembly rotatably carried on the main frame to 
the cross auger shaft assembly including auger flighting mounted thereon that is oriented for guiding cut crop from both ends of the header towards the central discharge location as the cross auger shaft assembly is rotated (helical flighting shown, for e.g. in fig 1); 
a pair of bearing housings rotatably supporting the opposing ends of the cross auger shaft assembly therein respectively adjacent respective ones of the outer ends of the end frame sections (par. 48-49); 
the mounting device comprising: 
a first mounting structure for mounting in fixed relation to the outer end of one of the end frame sections of the main frame; a second mounting structure for mounting in fixed relation to a corresponding one of the bearing housings (par. 47-48, teaches bearing supports at each end); and 
a flexible mounting arrangement coupling the second mounting structure to the first mounting structure such that the bearing housing is movable relative to the respective outer end of the end frame section generally in the lateral direction that the cross auger shaft assembly extends as the end sections of the flexible main frame are pivoted relative to the center section of the flexible main frame (although, specifics are not shown at the bearing 134, however, the translating / flexible mounting support is taught in par. 47-50). 

2. The mounting device according to claim 1 wherein the flexible mounting arrangement comprising a slider coupling the second mounting structure to the first mounting structure for relative linear sliding movement in the lateral direction that the cross auger shaft assembly extends (translating 


The following are already addressed above, unless otherwise noted:

13. A crop harvesting header for a harvester, the header comprising: a flexible main frame including a centre frame section for mounting onto a harvester and a pair of end frame sections extending laterally outwardly from the centre frame section in opposing lateral directions towards respective outer ends defining a width of the header for movement in a forward working direction generally at right angles to the width across ground including crop to be harvested in which the end sections are pivotal relative to the center frame section for following contours of the ground; a crop receiving table carried on the main frame across the width of the header; a cutter bar across a front of the table carrying a cutter knife operable for cutting the crop as the header is moved forwardly across the ground in the forward working direction for depositing the crop onto the table; a backboard extending upwardly from a rear of the table across the width of the header and including a rear discharge opening therein for discharging the crop from a central discharge location at the rear of the table; a first side draper for conveying cut crop along the receiving table from a first end of the header to the central discharge location; a second side draper for conveying cut crop along the receiving table from a second end of the header to the central discharge location; 
a cross auger (fig 1) including a cross auger shaft assembly rotatably carried on the main frame to extend in the lateral direction above the rear of the table between opposing ends of the cross auger shaft assembly, forwardly of the backboard and spaced above the first and second side drapers; the cross auger shaft assembly including auger flighting mounted thereon that is oriented for guiding cut crop from both ends of the header towards the central discharge location as the cross auger shaft 

14. The header according to claim 13 wherein the cross auger shaft assembly is fixed in length along the axis thereof between the pair of bearing housings that rotatably support the opposing ends of the cross auger shaft assembly therein (fig 1).

Saraiva teaches a draper/platform header (18) with a cutterbar and cross auger (par. 49) application; additionally, teaches movement of a bearing housing (par. 15, 23-25)

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the translatable bearing or bearing housing of Bomleny with the teachings of Saraiva, because it would not have been outside the skill to apply the same translation capability across the header art, since the flexible header or header unit operate similarly.



Allowable Subject Matter
	Claim(s) 3-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Heim ‘906 teaches the bearing at the end wall supporting the otuer end second of the each of the conveyors sections, i.e. shaft thereof, is translated along its rotational axis with respect to the frame section, therefore eliminating axial stress on the universal joint  when pivoting up/down (par. 16, 17, 47, 49)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671